 1

 2

 3

 4

 5

 6

 7                                    UNITED STATES DISTRICT COURT
 8                         FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    NORMAN JOHN CRAIG,                                 No. 2:18-cv-02505 MCE AC PS
11                       Plaintiff,
12           v.                                          ORDER
13    TERRY CISSNA, et al.,
14                       Defendants.
15

16          Plaintiff, an inmate at El Dorado County Jail, is proceeding in this action pro se and has

17   been granted authority pursuant to 28 U.S.C. § 1915 to proceed in forma pauperis. ECF No. 11.

18   On October 1, 2018, plaintiff’s complaint was dismissed and he was granted 30 days to file an

19   amended complaint. Id. Plaintiff did not timely file an amended complaint, but on November 5,

20   2018, he did file a document which the court construes as a motion for an extension of time. ECF

21   No. 13. Plaintiff asserts that he intended to timely file an amended complaint, but due to his

22   release and re-arrest he was unable to do so. Id.

23          Finding good cause, the court extends plaintiff’s time to file an amended complaint by 30

24   days from the date of this order.

25          IT IS SO ORDERED.

26   DATED: November 7, 2018

27

28
